It has been called to the attention of this court by proper motion filed that the defendant in error, J.A. Price, departed this life at his place of residence in Okmulgee, Oklahoma, on or about February 27, 1940. All the briefs had been filed prior to this date. We therefore hold that the cause was properly submitted prior to the death of the defendant in error, J.A. Price. Under the rule announced by this court in Spencer v. Hamilton, 156 Okla. 194, 13 P.2d 81, and House v. Gragg,170 Okla. 550, 44 P.2d 832, in such a case the opinion will be withdrawn and refiled as of a date prior to the death of the defendant in error.
It is therefore directed that the opinion be withdrawn and refiled as of the date of February 1, 1940, the date of the submission of the cause.